IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. AP-77,091

                         RONALD LEE HASKELL, Appellant

                                             v.

                                THE STATE OF TEXAS

                 ON DIRECT APPEAL FROM CAUSE NO. 1434395
                   IN THE 351ST JUDICIAL DISTRICT COURT
                               HARRIS COUNTY

       Per curiam. M CC LURE, J., not participating.

                                         ORDER

       The above-styled and numbered cause is pending before this Court as a result of

Appellant’s capital murder conviction and resulting sentence of death in the 351 st Judicial

District Court of Harris County, Cause No. 1434395, styled The State of Texas v. Ronald

Lee Haskell. On February 24, 2021, Appellant filed a motion requesting this Court to

abate the appeal and to “order the trial court to complete findings of fact and conclusions
                                                                                  Haskell – 2

of law pertaining to Appellant’s two denied motions to suppress.”1 See State v. Cullen,

195 S.W.3d 696, 699 (Tex. Crim. App. 2006)(holding that a trial court must make

findings when requested by the losing party on a motion to suppress evidence).

       On March 10, 2021, without abating the case, we ordered the trial court to make

the requested findings and conclusions and the clerk to supplement the record with those

findings and conclusions within 30 days. See T EX. R. A PP. P. 34.5(c)(2). However, on

March 11, 2021, the State filed in this Court a “Motion for Reconsideration of Order

Remanding for Findings and Conclusions.” The State asserts that Judge George Powell,

who presided over Appellant’s trial, is “ineligible to serve as a visiting judge by

assignment at this time to issue any additional factual findings or legal conclusions

related to the suppression motions.” The State complains that Appellant “made no effort

to seek findings from the trial judge in the year and a half Judge Powell sat on the bench

and could have provided them other than asking one question about findings during the

hearing.” The State further contends that “[t]he judge to whom this case has been

remanded is in no better position to issue findings than this Court is because she too is

confined to the reporter’s record, motions, and responses without having observed the

hearing.”

       Having considered the State’s motion, we now stay the proceedings, and we order


       1
          Appellant specifically referred to his “Motion to Suppress Custodial Oral
Statements and All Evidence Derived from Any Unlawful Seizure of the Accused” and
“Motion to Suppress Evidence Derived from Unlawful Search Warrants A-G,” which the
trial court denied during a motions hearing on June 27, 2019.
                                                                                 Haskell – 3

both parties to brief the following issue:

       Did Appellant’s failure to notify the trial court that findings were past due
       while the trial judge who presided over the hearing still held his position
       result in a forfeiture of Appellant’s right to findings under Cullen?

Briefs from both Appellant and the State are due in this Court within 30 days of the date

of this order.

       IT IS SO ORDERED THIS THE 28TH DAY OF APRIL, 2021.

Do not publish